Case 1:17-cv-06779-RA-DCF Document 92-3 Filed 08/05/21 Page 1 of 4




        EXHIBIT C
         Case 1:17-cv-06779-RA-DCF Document 92-3 Filed 08/05/21 Page 2 of 4



                                        James Gill, M.D.
                                 Forensic Pathology Consultation
                                       17 Otter Cove Drive
                                    Old Saybrook, CT 06475

                                                             February 5, 2021

Re: Roberto Grant

Dear Attorney Simon and Attorney Issacharoff,
        I have been engaged by counsel on behalf of the United States of America to provide my
opinions in connection with the matter of Roberto Grant. I am a licensed physician and board
certified in anatomic and forensic pathology. I have experience in autopsy pathology and in
determining the cause and manner of death. My opinions below are all given to a reasonable
degree of medical certainty. My compensation is not contingent on my opinions below or on the
outcome of this matter. I have received the following in reference to this matter:

    1.   New York City Office of Chief Medical Examiner (OCME) autopsy report (M15-
        003072), neuropathology report, case notes, investigative report, NYPD/OCME Missing
        Person's Squad report, Death Certificate, and family identification form,
    2. OCME Autopsy images (51) and radiographs (12)
    3. Autopsy notes
    4. Toxicology reports (OCME and NMS)
    5. OCME hospital report of death form
    6. Medical Records: New York Presbyterian Hospital (5119/15, MRN: 75678352)
    7. Bureau of Prisons Health Services: medical records (Reg#: 69913-054)
    8. FBI 302 Investigative Reports
    9. Inmate Incident report (NYM-15-0038)
    10. Metropolitan Correctional Center: StaffMemos
    11. NYS Dept of Correctional Services: Health Services (NYSID: 08481707N)
    12. PlaintiffDisclosure (Dr. Zhongxue Hua)

Brief synopsis of clinical history:
         Mr. Roberto Grant was 35-year-o1d man and inmate at the Metropolitan Correctional
Center. He had a past medical history of intermittent chest pain and shortness of breath with
exertion (5118/10) and anemia (HCT 32.2, 3/12/20). On 11117/11 he had a normal treadmill
stress test.

        On May 18, 2015 at approximately 23:40 hours, inmates on 11-South Tier 12 started
yelling to the unit officers that that an inmate "passed out." Per hospital records, he was with
other prisoners and witnessed to be smoking some unknown substance (possibly synthetic
marijuana) before his cardiac arrest. Inmates reported seeing him suddenly become
unresponsive. He was. witnessed to be sitting on his bed, then moved his feet to the floor, leaned
        ..... u'""'~ and       forward, and slowly fell to the floor (see FBI 302 interviews of
                                                    He was reported as unresponsive, sweating
                                                  responded, he was unresponsive ("atraumatic") and
in cardiac £!!fest. A medical emergency was called and CPR was initiated. Attempts at
defibrillation occurred in the facility prior to EMS arrival. EMTs found him still in arrest; he
                                                                                                  1
       Case 1:17-cv-06779-RA-DCF Document 92-3 Filed 08/05/21 Page 3 of 4



was intubated, treated with medications, and shocked a fifth time. Attempts at resuscitation
continued for approximately 35 minutes in the jail and continued at the hospitaL He remained
flatline and was pronounced dead at 00:33 on May 19th. An autopsy and toxicological testing
were performed at the New York City OCME. The death was certified with an "undetermined"
cause and manner of death.

Briefsynopsis .ofrmdings at autopsy and photographs:
         Mr. Grant underwent an autopsy on May 19,2015. He was a well-developed 5'10", 204
lb. man. There was an endotracheal tube and defibrillator pads.
         There were abundant petechiae and subcutaneous periorbital emphysema. A 1/8" red
contusion was described of the right lower lip but is not seen in the autopsy image after the face
was cleaned (image 045). This lip area is where the endotracheal tube was secured (see image
005). There were no external injuries of the face, neck, trunk, or extremities. Specifically, there
were no contusions (bruises), abrasions (scrapes), or lacerations of the skin of the neck, face,
hands, arms, legs, or trunk. Internal exam revealed hemorrhages of the anterior neck
muscles/vessels/trachea, and tongue. The airway mucosal hemorrhage involved the posterior
(back) trachea, carina, and right main stem bronchus. There were scattered subcutaneous
hemorrhages of the extremities and head. There was no bone injury of the head or neck and no
intracranial collections of blood. The hyoid bone was not fractured.
         Disease: There was hypertensive and atherosclerotic cardiovascular disease with cardiac
hypertrophy (450 gms) and concentric left ventricular hypertrophy (1.8 em). There was
atherosclerosis (50% stenosis) of the left main coronary artery and arteriolosclerosis of the renal
arteries.
        Postmortem toxicology testing did not detect ethanol or drugs of abuse.

Opinions:
The following are my opinions:
   1. Mr. Grant had hypertensive and atherosclerotic cardiovascular disease with enlargement
       of the heart, narrowing of a major coronary artery, and kidney involvement. He had a
       history of exertional chest pain. His diseases are common causes of sudden death.
       Enlargement of the heart puts a person at risk for a fatal arrythmia. Coronary artery
       atherosclerosis also puts a person at risk for a fatal arrythmia. These two disease
       processes, in combination, increased the risk of his sudden death. Although the left main
       coronary artery has moderate (not marked) atherosclerotic stenosis (narrowing), it is
       located in a critical artery, the left main (also known as the "widow-maker") because it
       branches into two major arteries that supply the left ventricle with blood and oxygen.

   2. Given the context of the circumstances of his medical event related by witnesses, the
      attempted resuscitation, and the autopsy findings, his death was not caused by neck
      compression. Neck compression first causes unconsciousness and then if maintained,
      death. A person whose death is caused by strangulation, does not have an intervening
      "lucid" interval between compression and death. Therefore, a person witnessed to be
      casually chatting while sitting on a bunk bed and then suddenly slump and crumple to the
      floor, was not strangled to death.
              Instead, this is a classic description of a sudden cardiac arrest. He also was
      described as "snoring." After the heart stops, it is common to have terminal seizure
      activity and reflexive attempts to continue breathing, so-called "agonal" breathing which
      are often described as snoring.
                                                                                               2
       Case 1:17-cv-06779-RA-DCF Document 92-3 Filed 08/05/21 Page 4 of 4




    3. Attempted cardiovascular resuscitation does result in hemorrhage of the airways and
       surrounding tissues as well as petechiae (small hemorrhages) and subcutaneous
       emphysema. All of Mr. Grant's neck, airway, and oral cavity findings are explained by
       resuscitation attempts. 1-3 Mr. Grant underwent a prolonged resuscitation attempt by
       multiple providers (some inexperienced) which started before arrival of the EMTs. For
       example, the mucosal hemorrhage involving the right lung bronchus (which is in the
       chest and cannot be caused by compression of the neck) was caused by a traumatic
       endotracheal tube insertion. The lip contusion has not been documented photographically
       but is a classic injury seen from a malpositioned endotracheal tube.

    4. No synthetic cannabinoids were detected in the toxicology testing. In 2014 there were
       over 170 different known synthetic cannabinoids. NMS labs tested for 32 of them. One
       of the reasons synthetic cannabinoids are popular is that many may not be detected by
       toxicological testing. This is one reason there are so many varieties- the manufacturers
       (and users) are trying to stay ahead of drug testing laboratories.

    5. There were minor blunt injuries (hemorrhages under the scalp) of the head but none of
       them caused or contributed to death.

    6. Dr Hua stated that in the absence of"fatal and acute intoxication or fatal natural
       disease ... the cause of death should be listed as inflicted and/or homicidal neck
       compression." I agree that no drugs were detected but I disagree that there was an
       absence of"fatal natural disease." Hypertensive and/or atherosclerotic cardiovascular
       disease are well-recognized causes of sudden death.

   7. Based on the circumstances and autopsy findings, Mr. Grant's heart disease with or
      without a contribution of an undetected synthetic cannabinoid caused his death.

All of my opinions are based on a reasonable degree of medical certainty. I reserve the right to
revise my opinions based upon the receipt of new and/or additional information.

                                                             Sincerely,



                                                             James Gill, M.D.

1. Raven, K. P., et al. (1999). "Artifactual injuries of the larynx produced by resuscitative
intubation." Am J Forensic Med Pathol20(1): 31-36.
2. Maxeiner, H. and R. Jekat (2010). "Resuscitation and conjunctival petechial hemorrhages." J
Forensic Leg Med 17(2): 87-91.
3. Krischer, J.P., et al. (1987). "Complications of cardiac resuscitation." Chest 92(2): 287-291.




                                                                                                    3
